Citation Nr: 9931253	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-42 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to March 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied entitlement to service 
connection for a psychiatric disorder.  The veteran appealed 
the decision to the BVA, and the Board REMANDED the case to 
the RO in August 1998 for further development.  The case has 
subsequently been returned to the Board for further appellate 
review.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has a psychiatric disorder, and a psychiatric 
disorder, if present, is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has a psychiatric 
disorder as a result of abuse which he received during his 
period of active service.  He further avers that a male Navy 
psychiatrist or psychologist to whom the veteran had gone for 
counseling in service attempted to sexually seduce him 
thereby causing continuing mental distress, anguish and 
embarrassment.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  ).  If the evidence presented 
by the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  See Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

There is no medical evidence associated with the claims file 
that includes a diagnosis of a psychiatric disorder.  The 
veteran's service medical records (SMRs) disclose only that 
he was diagnosed with inadequate personality which provided 
the grounds for his administrative discharge from service.  
However, a personality disorder does not constitute a 
compensable injury or disease for VA purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (1998).  Following service the veteran 
underwent a private mental examination in July 1995 and a VA 
examinations for post-traumatic stress disorder in March 
1997.  Neither of the examiners who conducted the 
examinations diagnosed the veteran with a psychiatric or 
mental disorder.  The private examination report identifies 
"residuals from 'stroke' per claimant" and the VA report 
identifies "no psychiatric diagnosis" as the veteran's AXIS 
I diagnostic impressions.  No other medical evidence 
associated with the claims file includes a diagnosis of a 
psychiatric disorder.  In addition, even was the medical 
evidence to contain a diagnosis of a psychiatric disorder for 
VA purposes, there is no competent medical evidence of a 
nexus or relationship of a psychiatric disorder to the 
veteran's service.  

Written statements from the veteran and his wife and 
testimony during the veteran's March 1997 hearing describe 
the attempted seduction of the veteran and its humiliating 
and depressing effect upon the rest of his life.  However, 
because the veteran and his wife are lay persons with no 
medical training or expertise, their statements alone cannot 
constitute competent evidence of a current diagnosis for a 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Absent a showing of a 
current disability, the Board cannot find the veteran's claim 
for service connection for a psychiatric disorder to be well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In this case the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection is 
well grounded.  In the absence of competent medical evidence 
to support the veteran's claim, the claim must be denied as 
not well grounded.  Because the veteran has failed to meet 
his initial burden of submitting evidence of well-grounded 
claims for service connection, the VA is under no duty to 
assist him in developing the facts pertinent to his claim.  
See Epps, 126 F.3d at 1468.  As the Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

